United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 09-3529
                                      ___________

United States of America,                   *
                                            *
              Plaintiff – Appellee,         *
                                            *   Appeal from the United States
      v.                                    *   District Court for the
                                            *   District of Minnesota.
Everett Robert Ware, Jr.,                   *
                                            *   [UNPUBLISHED]
             Defendant – Appellant.         *

                                      ___________

                               Submitted: May 10, 2010
                                  Filed: May 24, 2010
                                   ___________

Before RILEY, Chief Judge, JOHN R. GIBSON and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

       Everett Robert Ware, Jr. appeals his sentence for violating the terms of his
supervised release. In 2004 he pled guilty to possessing cocaine base with the intent
to distribute it, in violation of 21 U.S.C. § 841(a)(1), and to possessing a firearm after
having been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). In 2008 he
was released from confinement and began a four year term of supervised release.
Seven months later he was arrested and charged with again violating § 922(g)(1) by
possessing a firearm. After Ware pled guilty to that charge, the district court1 revoked
his supervised release and sentenced him to 36 months imprisonment, a 12 month
upward variance from the advisory sentencing guideline range. Ware contends that
the sentence is substantively unreasonable.

       We review for an abuse of discretion. U.S. v. Merrival, 521 F.3d 889, 890 (8th
Cir. 2008). Only seven months after beginning a term of supervised release imposed
in part because he had illegally possessed a firearm, Ware was again found in illegal
possession of a gun. Moreover, the circumstances of his arrest gave the district court
concern about his dangerousness. He was arrested while climbing out a window of
a house where an occupant had just been awakened at gunpoint, beaten and bound,
and his life and those of his children threatened if he did not produce $40,000 to
$50,000. After reviewing the record we conclude that Ware's sentence is not
substantively unreasonable.

      Accordingly, the judgment of the district court is affirmed.

                        ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                          -2-